DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed February 26, 2021.  Claims 1,4-10 are pending.  Claims 2-3,11-20 were canceled.

Allowable Subject Matter
Claims 1,4-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant's amendment filed February 26, 2021 and convincing remarks thereof have overcome the rejections in the last office action, in which independent claim 1 was amended to include all of the limitations of claim 3 and intervening claim 2.  The references of record including Colinge (2015/0236086), Li (2018/0151575), Zhang (9,385,195), Masuoka (2011/0303973), Bao (2016/0365347), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method of forming a plurality of vertical fin field effect transistors, or fairly make a prima facie obvious case of the claimed method, in combination with other processing claimed limitations as recited in base claim 1, the inclusion of 
forming a first vertical fin on a first region of a substrate and a second vertical fin on a second region of the substrate; forming an isolation region between the first region and the second region; forming a gate dielectric layer on the first vertical fin and the second vertical fin; forming a first work function layer on the gate dielectric layer; removing an upper portion of the first work function layer to expose an upper portion of the gate dielectric layer on the first vertical fin on the first region and the second vertical fin on the second region; forming a second work function layer on a remaining portion of the first work function layer and the exposed upper portion of the gate dielectric layer on the first vertical fin on the first region and the second vertical fin on the second region, wherein the remaining portion of the first work function layer and second work function layer forms a first combined work function layer with a step in the second work function layer; removing the first work function layer and the second work function layer to expose the gate dielectric layer on the first vertical fin on the first region; and forming a third work function layer on the gate dielectric layer on the first vertical fin on the first region 
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822